Citation Nr: 1204820	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-13 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip arthritis, including as secondary to service-connected systemic lupus erythematosus, lupus nephritis.

2.  Entitlement to service connection for right hip arthritis, including as secondary to service-connected systemic lupus erythematosus, lupus nephritis.

3.  Entitlement to an increased initial rating for systemic lupus erythematosus, lupus nephritis, currently rated 10 percent disabling.  

4.  Entitlement to an initial compensable rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1996 to December 2003.  

The issue of entitlement to an increased evaluation for lupus  comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The claims of entitlement to service connection for the left and right hips, and entitlement to a compensable rating for pes planus come before the Board on appeal from a December 2009 decision of the VA RO in Cleveland, Ohio.  

The Veteran initially requested a personal hearing before the Board, but in July 2010 he withdrew that request.

The St. Petersburg, Florida RO has processed this case since the April 2007 rating decision of the Pittsburgh RO and the December 2009 decision of the Cleveland RO.  

The issue of entitlement to service connection for fibromyalgia, including as secondary to service-connected systemic lupus erythematosus, lupus nephritis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

With regard to the left and right hip claims, service treatment records dated in October 2000 reflect that the Veteran complained of right hip pain, and in December 2000 the Veteran reported that the hips were tender to palpation.  A Report of Medical History dated in May 2001 reflects that the Veteran reported right hip bursitis and left hip arthritis.  Additionally, the Veteran has claimed that left and right hip disabilities were caused by the service-connected lupus disability.  Secondary service connection may be granted for disability that is proximately due to or the result of service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310(b) (2007)).  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  The Veteran should be provided an examination that addresses the issues of entitlement to service connection for the left and right hip disabilities on a direct service connection basis, as well as on the basis of secondary to service-connected disabilities, either alone or in combination.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's current service-connected disabilities are mood disorder, right knee sprain, lupus, bilateral pes planus, and left forearm scars.  The opinions should also address whether any service-connected disabilities, alone or in combination, have aggravated the left and right hip disabilities.

The Veteran has stated that his lupus has worsened since the last VA examination in January 2007.  For example, at the January 2007 VA examination, the Veteran denied any systemic symptoms like headaches or fever.  The Veteran reported headaches starting in February 2008, as well as fever in June 2011.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The February 2008 and June 2011 statements by the Veteran are sufficient assertions of an increase in severity of lupus to warrant a new VA examination.  Therefore, the Board is remanding the issue of entitlement to an increased evaluation for lupus for a new VA examination.  

The Board finds that the September 2009 bilateral pes planus VA examination was not adequate because the examiner did not refer to functional loss due to pain.  When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Accordingly, an additional medical examination is required.   

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the VA Medical Center in Pay Pines and any associated outpatient clinic dated from June 2011 to the present.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any left and right hip disabilities.  The claims file should be made available to the examiner in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current left and right hip disabilities shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left and right hip disabilities are related to service, to include hip complaints in October 2000, December 2000, and May 2001; 

c) if not, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left and right hip disabilities were caused or aggravated by his service-connected disabilities, either alone or in combination.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

d) provide a detailed rationale, with specific references to the record, for the opinion.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lupus.  The claims file should be made available to the examiner in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.

4.  Schedule the Veteran for a VA feet examination to determine the current severity of his bilateral pes planus.  The claims file should be made available to the examiner in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests should be completed.  The examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40 , 4.45 and 4.59. 

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After completion of the foregoing, readjudicate the left hip, right hip, lupus, and bilateral pes planus claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



